Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 1 of 8 PageID: 15701



  August 26, 2019

  Hon. Magistrate Judge Joseph A. Dickson
  United States District Court – District of New Jersey
  Martin Luther King Building & U.S. Courthouse
  50 Walnut Street
  Newark, New Jersey 07101

  Special Master Thomas P. Scrivo, Esq.
  O’Toole Scrivo, LLC
  14 Village Park Road
  Cedar Grove, New Jersey 07009

  Re:        Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
             Docket No. 2:18-cv-11273-MCA-JAD

  Dear Magistrate Judge Dickson and Special Master Scrivo:

           We write on behalf of the Small Parties Group (“SPG”) and other Defendant liaison groups
  (collectively “Defendants”) to welcome you to the case and provide an initial briefing and case
  management proposal to help streamline and simplify this matter. Defendants’ proposal focuses
  on identifying those issues whose early resolution would help define the scope of the parties and
  disputes in this matter and accelerating that resolution to promote orderly and efficient litigation
  of this case. Plaintiff agrees to the filing of early motions to narrow the issues, but opposes focused
  discovery even in the short term. Without focused and creative case management, such as
  Defendants propose, discovery and trial with over 100 parties will be unwieldy, unduly expensive,
  time consuming, and inefficient. Since the parties have such different approaches to case
  management, Defendants write separately to outline their proposal.

        I.      CASE SUMMARY

          This case is an attempt by Occidental Chemical Corporation (“OxyChem”) to avoid
  responsibility for the knowing, intentional, and illegal discharges of various contaminants of
  concern (“COCs”) into the Lower Passaic River (the “River”) for which it has already been held
  liable. The United States Environmental Protection Agency (“EPA”) has determined that 2,3,7,8-
  TCDD (“TCDD”) is driving the risks to human health and the environment in the River. TCDD is
  one of the most toxic chemicals in the world. It is most well-known as a byproduct of Agent
  Orange, which was widely used in the Vietnam War as an herbicide and defoliant.

          OxyChem is the corporate successor to the Diamond Alkali entities1 that owned and
  operated the agricultural chemicals facility at 80-120 Lister Avenue in Newark, New Jersey (the
  “Lister Plant” or “Diamond Alkali Facility”) from the mid-1940s to 1969. During this time,
  OxyChem’s corporate predecessors intentionally discharged TCDD and other chemicals to the

  1
   OxyChem’s corporate predecessors are Kolker Chemical Works, Inc., Diamond Alkali Organic Chemicals
  Division, Inc., Diamond Alkali Company, the Diamond Shamrock Corporation, and Diamond Shamrock Chemicals
  Company (collectively “Diamond”).
                                                                                                  14575187.1
                                                                                                  14650834.1
                                                                                                  14670719.1
Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 2 of 8 PageID: 15702



  River, knowing these chemicals were harmful to human health and the environment and that such
  discharges were illegal. A court has already found OxyChem responsible as the corporate
  successor to the Diamond Alkali entities for the environmental liabilities resulting from these
  discharges.

           Peer-reviewed literature demonstrates that discharges from the Lister Plant, for which
  OxyChem is liable, account for substantially all the TCDD remaining in the River. The Superfund
  site is appropriately referred to as the “Diamond Alkali Superfund Site” (the “Site”) because the
  Diamond Alkali Facility was the major polluter on the River and the reason EPA listed the Site on
  the Superfund National Priorities List. Since OxyChem is responsible for substantially all the
  TCDD in the River, it is fair for OxyChem to pay substantially all the costs to clean up the River.2

           In contrast to OxyChem, most defendants in this case produced relatively small amounts
  of less harmful chemicals and many sent their waste streams to the Passaic Valley Sewer
  Commission, a public treatment facility that was permitted to legally accept and discharge this
  material to Upper New York Harbor. Based upon these and other facts, Defendants are confident
  the Court will ultimately find that it is fair and reasonable for OxyChem to pay all or substantially
  all the costs to clean up the River.

      A. Prior Litigation

      i.       The Aetna Decision

          In the 1980s, after facing environmental enforcement actions, property damage and
  personal injury claims, and an Agent Orange class action settlement, Diamond sued 125 of its
  insurers seeking indemnification for the various costs it had and would incur. Following a twenty-
  day trial, New Jersey Superior Court Judge Reginald Stanton found that “from 1951 to 1969
  Diamond had a mindset and a method of conducting manufacturing operations which were
  destructive of the land, air and water resources of the environment” and that “even by the standards
  of the 1951-1969 period, Diamond’s conduct in operating the Newark plant was unacceptably
  wrong and irresponsible.” Diamond Shamrock Chems. Co. v. Aetna Cas. & Sur. Co., No. C-3939-
  84, at 11 (N.J. Super. Ct. Law Div. Apr. 12, 1989).

          In light of Diamond’s intentional and “knowingly polluting conduct[,]” Judge Stanton
  concluded that none of Diamond’s insurers were liable for the environmental remediation costs or
  personal injury and property claims. Id. at 7–8, 11, 34. Specifically, “Diamond’s knowing and
  routine discharge of contaminants over a period of 18 years makes it necessary to conclude that
  the resulting injury and damage were expected from the standpoint of [Diamond].” Id. at 34.

      ii.      The Spill Act Litigation

         In 2005, the New Jersey Department of Environmental Protection and the Administrator
  of the New Jersey Spill Compensation Fund (collectively the “State”) filed a complaint against

  2
   OxyChem is also liable for discharges of other COCs and hazardous substances, including the majority of the
  dichlorodiphenyltrichlorethane (“DDT”), as well as dieldrin, polychlorinated biphenyls (“PCBs”), and polycyclic
  aromatic hydrocarbons (“PAHs”).

                                                          2
                                                                                                           14670719.1
Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 3 of 8 PageID: 15703



  OxyChem and other Lister Plant defendants in the Superior Court of New Jersey, asserting claims
  for violation of New Jersey’s Spill Compensation and Control Act (the “Spill Act”), the New
  Jersey Water Pollution Control Act, and New Jersey common law. See Compl., New Jersey Dep’t
  Envtl. Prot. v Occidental Chem. Corp., Civil Action No. L-9868-05 (N.J. Super. Ct. Law Div. Dec.
  13, 2005).

          In May 2011, the State moved for partial summary judgment, seeking a judgment as a
  matter of law that: (1) Diamond discharged dioxin, DDT, and other hazardous substances into the
  River; (2) OxyChem is Diamond’s direct successor by merger and is liable under the Spill Act for
  all cleanup and removal costs associated with Diamond’s discharges; and (3) OxyChem and its
  then-indemnitor, Maxus Energy Corporation,3 are collaterally estopped from denying that
  Diamond intentionally discharged dioxin, DDT, and other hazardous substances into the River.
  The Honorable Sebastian P. Lombardi partially granted the State’s motion, ruling that OxyChem
  is the legal successor to Diamond and is responsible for the Lister Plant liabilities based on
  established corporate law. Tr. of Proceedings at 244:7–11, N.J. Dep’t of Envtl. Prot. v. Occidental
  Chem. Corp., Docket No. L-9868-05 (Super. Ct. Law. Div. July 19, 2011); Order Partially
  Granting Pls.’ Mot. Partial Summ. J. Against Occidental Chem. Corp., Maxus Energy Corp. &
  Tierra Solutions, Inc., N.J. Dep’t of Envtl. Prot. v. Occidental Chem. Corp., Docket No. L-9868-
  05 (Super. Ct. Law. Div. July 19, 2011).4

      B. This Litigation

          On June 30, 2018, OxyChem filed a 190-page complaint against 114 defendants seeking
  to recover cleanup costs for the River that it may not have incurred and may never incur. OxyChem
  asserts three causes of action: (1) cost recovery under CERCLA Section 107(a), Compl. ¶¶ 271–
  74, ECF No. 1; (2) contribution under CERCLA Sections 113(f)(1) and 113(f)(3)(B), id. ¶¶275–
  81; and (3) a declaration of defendants’ liability under CERCLA Section 113(g)(2), id. ¶¶ 282–87.
  OxyChem alleges it incurred costs pursuant to 2008, 2011, and 2016 Administrative Settlement
  Agreements and Orders on Consents (“ASAOCs”) and a 2012 Unilateral Administrative Order
  (“2012 UAO”). OxyChem’s principal claim in this litigation arises from its agreement to conduct
  a Remedial Design for the selected remedy for the lower 8.3 miles of the River (“OU2”) under the
  2016 ASAOC (the “RD”). That Remedial Design work is only 30% complete and is ongoing.5

          Defendants moved to dismiss OxyChem’s complaint in November 2018. On July 31, 2019,
  the Court granted in part and denied in part Defendants’ motions to dismiss. Order Mots. Dismiss
  at 12, ECF No. 647. The Court dismissed OxyChem’s Section 107(a) claims relating to the 2008,
  2011, and 2016 ASAOCs, id. at 5–7, 12, and OxyChem’s Section 113(f)(1) claim relating to the
  2012 UAO, id. at 7–9, 12. The Court denied Defendants’ motions with respect to OxyChem’s
  claim for declaratory relief, finding that OxyChem’s Complaint states claims for relief under
  Section 107(a) relating to the 2012 UAO and under Section 113(f)(3)(B) relating to the 2008, 2011,
  and 2016 ASAOCs. Id. at 11–12.

  3
    Maxus was OxyChem’s indemnitor from 1986 until 1996, when Maxus transferred the indemnification obligation
  to Tierra Solutions, Inc. (“Tierra”).
  4
    OxyChem’s request for discovery on the issue of corporate successor liability was denied by Judge Lombardi.
  5
    OxyChem previously released over 40 defendants for, among other things, claims for the RD unless OxyChem’s
  response costs for its conduct exceed $165 million.

                                                        3
                                                                                                       14670719.1
Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 4 of 8 PageID: 15704




          OxyChem’s remaining claims are, therefore, limited to its Section 107(a)(1) claim
  relating to the 2012 UAO; its Section 113(f)(3)(B) claim relating to the 2008, 2011, and 2016
  ASAOCs; and its request for declaratory judgment. Id. at 12.

      II.      STATUS UPDATE – SUMMARY OF DISCOVERY PROGRESS

         Substantial discovery has already occurred in this case. Additionally, the parties have met
  and conferred on numerous occasions and are engaged in significant ongoing discovery.

      A. Site Sampling

          In the Court’s Second Pretrial Scheduling Order (ECF No. 550), the Court ordered
  OxyChem to produce all its 2018 sampling data by April 1, 2019. OxyChem has produced certain
  validated sampling data submitted to EPA and has represented that additional validated sampling
  data will not be available until September 2019. OxyChem has refused to produce unvalidated
  (“Raw”) sampling data.6 The parties have discussed a resolution to this issue, but currently
  OxyChem has not produced Raw samples.

          On February 13, 2019, OxyChem initiated the agreed-upon Site Sampling Protocol for 11
  upland sites by serving 21 subpoenas on non-party property owners and four requests for
  permission to enter upland sites on individual defendants. As of this letter, OxyChem has visited
  only one site and has not sampled any sites. The SPG has served OxyChem with a sampling plan
  and Defendant Givaudan Fragrances Corporation has also served a sampling request on OxyChem
  relative to the Lister Plant.7

      B. Production of Documents

          Defendants have been producing documents (over 1.6 million pages to date) responsive to
  OxyChem’s First Request for Production of Documents on a rolling basis. OxyChem also has
  served separate requests for production on nine defendants. OxyChem continues to schedule times
  with individual defendants who have offered to make documents available for review and
  inspection.

       Defendants have served a First and Second Joint Request for Production of Documents on
  OxyChem, and at least 35 defendants have served individual document requests on OxyChem.
  OxyChem has been producing documents responsive to these requests on a rolling basis.

         In the Spill Act litigation, Maxus and Tierra produced a privilege log (“DBR log”)
  containing approximatively 153,000 entries. OxyChem subsequently received many of the
  documents listed on the DBR log. OxyChem is currently evaluating Maxus and Tierra’s privilege

  6
    On June 5, 2019, the SPG filed a motion to compel production of OxyChem’s unvalidated sampling data.
  OxyChem has objected and filed a brief in support of a protective order, to which the SPG has objected. These
  motions are currently pending.
  7
    Both the SPG and Givaudan have reserved their right to identify additional areas to sample until thirty days after
  OxyChem provides all its 2018 sampling data.

                                                            4
                                                                                                               14670719.1
Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 5 of 8 PageID: 15705



  assertions, and to date has produced approximately 75,000 of the documents listed on the DBR
  log. On July 30, 2019, OxyChem notified the SPG that if “any ‘provisionally produced’ documents
  are determined not to be privileged, those will be included in OxyChem’s next rolling production.”
  Defendants have also completed an initial review of boxes Maxus and Tierra stored at Iron
  Mountain pertaining to the Site and designated 259 of those boxes for scanning. OxyChem is
  currently conducting its privilege review of the designated materials.

           The SPG has served a series of subpoenas on third-party entities to obtain (1) Lister Plant
  and River related documents, and (2) pleadings, trial exhibits, and discovery materials from prior
  litigations related, in part, to the Lister Plant and/or the River. The SPG has received some
  documents responsive to these subpoenas and is continuing to work with some of the subpoenaed
  parties and OxyChem to obtain additional information sought by the subpoenas.

     C. Interrogatories

          The parties have served standard interrogatories on all parties and all parties have answered
  these interrogatories. As of this letter, the SPG has served OxyChem a deficiency letter regarding
  its responses and OxyChem has served a deficiency letter on fourteen defendants regarding their
  responses. The parties met and conferred on August 15th and August 22nd, to address common
  objections to the interrogatory responses and were able to reach agreement on some, but not all,
  issues. The parties will continue to attempt to address issues with the responses, but may have to
  raise some issues with the Court.

     III.    PROPOSED PATH FORWARD

           Discovery and trial in this case will be complicated, highly technical, time-consuming, and
  potentially very expensive. Defendants propose early motion practice on certain threshold issues
  that, in the immediate aftermath of the Court’s decision on Defendants’ motions to dismiss, can be
  resolved with limited to no discovery, and the resolution of which will determine the scope of the
  claims and parties in the case. Defendants’ approach will promote efficiency by reducing the large
  burden of cost and time this case would otherwise pose to the Court and the parties. Moreover, it
  will guard against OxyChem using litigation expenses to extract contribution unfairly from
  Defendants.

          One threshold issue Defendants propose addressing early is OxyChem’s successor liability
  for the Lister Plant discharges. In its Responses to the Standard Set of Interrogatories, OxyChem
  appears to assert that it is not liable for the Lister Plant discharges. OxyChem’s position is contrary
  to basic principles of corporate law incorporated into CERCLA’s successor liability framework.
  Moreover, this issue was litigated and decided against OxyChem in the Spill Act litigation, and
  OxyChem is precluded from relitigating this issue. Defendants will seek a determination that
  OxyChem is Diamond and is the corporate successor to the entities that owned and operated the
  Lister Plant and the liabilities and conduct associated therewith. See Proposed Order ¶ 11. This
  key issue is amenable to early motion practice as it is not contingent on facts to be disclosed or
  developed in discovery.




                                                    5
                                                                                                14670719.1
Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 6 of 8 PageID: 15706



         Defendants also propose addressing three issues identified in the Court’s Order on
  Defendants’ motions to dismiss that are ripe for resolution: (1) the costs, if any, the parties have
  incurred that are the subject of the claims and counterclaims in this matter; (2) whether OxyChem’s
  Section 113(f)(3)(B) claims relating to the 2008 and 2011 ASAOCs and OxyChem’s Section 107
  claim relating to the 2012 UAO are time barred; and (3) the scope and effect of the Mutual
  Contribution Release Agreement. See Proposed Order ¶¶ 12–15.

          In its Order on Defendants’ motions to dismiss, the Court found that OxyChem can only
  recover costs OxyChem itself incurred. ECF No. 647 at 5 n.4. This ruling has significant
  implications for determining the claims and parties that should be in this litigation. For example,
  if OxyChem itself did not incur any costs with respect to the 2012 UAO, OxyChem’s sole Section
  107 claim should be dismissed, which in turn would impact the extent to which third-party
  defendants are brought into this case.8 Hence, Defendants propose that the parties conduct limited
  discovery on who spent costs related to the EPA actions at issue and, if such costs are contested,
  whether they legally fit the definition of a response cost. Defendants anticipate that discovery and
  briefing on this issue could be completed in approximately 90 to 150 days, respectively, with
  limited expense to the parties. See Proposed Order ¶¶ 14–15.

          In the Order on Defendants’ motions to dismiss, the Court also found that OxyChem’s
  Section 113(f)(3)(B) claims for contribution relating to the 2008 and 2011 ASAOCs are subject to
  the three-year statute of limitations in Section 113(g). ECF No. 647 at 10 n.10. However, the Court
  found that there are disputes of fact that need to be resolved before determining whether these
  claims are time barred. Id. at 10–11, 10 n.11, 11 n.12. The statute of limitations issue also has
  broad implications for the scope and size of this case. Resolving this issue early could limit the
  number of parties and claims, thereby reducing expenses, allowing for more focused discovery,
  and potentially promoting settlement. This issue can also be addressed quickly, see Proposed Order
  ¶¶ 12–13, and with limited discovery and expenses.

          OxyChem agrees that threshold motions could streamline this case9 and has identified
  additional issues that should be addressed early in the litigation. In particular, OxyChem has raised
  issues regarding the treatment of the shares of non-parties under Section 113 of CERCLA and the
  admissibility and authentication of ancient records. Defendants propose that the Court set
  deadlines for the filing of these potential motions as they impact the scope of discovery and
  necessary parties to the litigation. See Proposed Order ¶¶ 16–18.10




  8
    The SPG does not currently anticipate the need to bring in third-party defendants, based upon the claims currently
  asserted by OxyChem, if OxyChem’s remaining Section 107 claim is dismissed. However, individual defendants
  may bring in third-party defendants based on contractual/indemnification claims.
  9
    In OxyChem’s August 1, 2019 letter to the Court, it suggested that the parties and Court discuss threshold legal
  issues at the August 27th conference, as “[i]nterim guidance on key legal issues could streamline discovery and
  expedite the preparation of the case for trial.”
  10
     At the August 15th meet and confer, OxyChem stated that if defendants fail to join third parties, these third parties
  should be treated as “orphan shares” and their liability should be allocable to Defendants and indicated it intended to
  file an early motion on this issue. During the August 23rd meet and confer, OxyChem stated this motion should not
  be filed until the joinder deadline has passed. Defendants do not agree with OxyChem that shares of non-parties
  should be treated as orphan shares and maintain that this issue should be resolved before the joinder deadline.

                                                             6
                                                                                                                14670719.1
Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 7 of 8 PageID: 15707



          Addressing these issues early will serve the goals of judicial economy because other more
  complicated issues, such as allocating proportionate fault among liable parties or ascertaining the
  costs each has incurred, may not need to be reached, or if reached, could involve significantly
  fewer parties and costs. These threshold issues, which can be resolved by motions, impact the
  necessity of third-party practice and the scope of electronic discovery. Defendants therefore
  propose extending the deadline for third-party practice until after resolution of the motions
  discussed above, see Proposed Order ¶ 22, and waiting to complete electronic discovery and
  depositions of fact witnesses on any matter other than these threshold issues until the discovery
  tasks set forth above are completed.

          In addition to moving forward on these threshold issues, certain discovery tasks currently
  underway can and should proceed. The parties should continue to work together to resolve certain
  outstanding discovery requests and issues, specifically: site sampling, see Proposed Order ¶¶ 1–3,
  production of paper documents in response to outstanding discovery requests,11 see id. ¶¶ 4–8, and
  disputes regarding answers to interrogatories, see id. ¶ 9. Further, while the motions are pending,
  the parties can make progress on certain necessary discovery tasks, such as developing a deposition
  protocol, see id. ¶ 23, and negotiating search terms and additional protocols for the production of
  electronically stored information, see id. ¶ 24.

          Finally, Defendants’ Proposed Order provides that the parties shall meet with the Special
  Master every month to ensure the parties stay on task and to quickly and efficiently address any
  issues that may arise, thereby improving overall case management. See id. ¶ 21. Such frequent
  meetings between the parties and the Court should allow for flexible and efficient case
  management while obviating the need to set deadlines too far into the future.

         We have enclosed Defendants’ Proposed Third Pretrial Scheduling Order for your
  consideration, which has been shared with Plaintiff. Thank you for your time and consideration of
  these materials. We look forward to working with you. Please let us know if there is any other
  information that would be helpful.




  Respectfully submitted,

  /s/ Jeffrey D. Talbert
  PRETI, FLAHERTY, BELIVEAU & PACHIOS, LLP
  One City Center
  Portland, ME 04101
  Telephone: 207.791.3239
  Jeffrey D. Talbert, Esq. (admitted pro hac vice)
  Common Counsel for the Small Parties Group


  11
    Defendants propose the parties supplement their productions related to ongoing clean-up activities or claims,
  including the RD for OU2, every 30 days. See Proposed Order ¶ 8. As noted above, OxyChem’s principal claim in
  this litigation centers on the costs of the RD, which is only 30% complete.

                                                         7
                                                                                                          14670719.1
Case 2:18-cv-11273-MCA-JAD Document 747 Filed 08/26/19 Page 8 of 8 PageID: 15708



  /s/ David R. Erickson
  SHOOK, HARDY & BACON, L.L.P.
  2555 Grand Blvd.
  Kansas City, MO 64108
  Telephone: 816.474.6550
  David R. Erickson, Esq. (admitted pro hac vice)
  Joseph H. Blum, Esq, (NJ Bar No. 010211984)
  Common Counsel for the Small Parties Group

  /s/ Diana L. Buongiorno
  CHISEA SHAHINIAN & GIANTOMASI PC
  One Boland Drive
  West Orange, NJ 07052
  Telephone: 973.325.1500
  Diana L. Buongiorno, Esq.
  Liaison Counsel for the CSG Group

  /s/ Lee Henig-Elona
  GORDON REES SCULLY MANSUKHANI, LLP
  18 Columbia Turnpike, Suite 220
  Florham Park, NJ 07932
  Telephone: 973.549.2520
  Lee Henig-Elona, Esq.
  Liaison Counsel for the Gordon Rees Group


  Enclosure




                                                8
                                                                       14670719.1
